DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, and new claims 18-20 have been considered however, they are directed to newly added limitations not previously considered. 
Applicant argues that the receiving feature is not extending from an interior surface of the toroid portion in Feusi.  It is noted that Whitsett has be incorporated below to teach the receiving feature can be externally placed on a toroid portion. Additionally, during further search and consideration of the receiving extending feature, Brady (WO 2017096087) is presented. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 11-12 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady et al. (WO/2017096087; the US 2018/0271645 will be used for the rejection citations).
Referring to claims 1, 7, and 12,  Brady et al. discloses an intraocular lens haptic comprising (Fig. 2C, also see figs. 14d): a toroid portion (210, 1400) having an outer diameter and an inner diameter and an interior volume (250. 1440), wherein the interior volume of the toroid portion is configured to be filled with a fluid (paragraph 123); and a receiving feature (upper and lower flanges, 220, see also fig. 14d #1435/1430) extending from an inner surface of the toroid portion for receiving an intraocular lens optic (see Fig. 3C for the optic), and an intraocular lens optic (see Fig. 3C for the optic) configured to fit in the receiving feature when the intraocular lens is implanted into an eye of a patient; wherein the intraocular lens optic is attached to the receiving feature (See Figs. 2C and 3C).
Referring to claim 2, Brady et al. discloses wherein the receiving feature comprises a first portion and a second portion extending from the inner surface of the toroid portion (220) and forming a groove (inner wall 240) on at least a portion of the inner surface of the toroid portion radius, the groove corresponding in size to a circumferential diameter of the intraocular lens optic (see Fig. 3C, [0128]).
Referring to claims 3 and 8, Brady et al. discloses wherein the groove extends circumferentially around the inner diameter (Fig. 2C).
Referring to claims 6 and 11
Referring to claim 19, Brady et al. discloses wherein the receiving feature comprises a C-shaped groove (see Fig. 2C, for ‘C-shape).
Referring to claim 20, Brady et al. discloses wherein the receiving feature comprises a compressible element (material is flexible and therefore is compressible to an extent).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady, as applied to claim 1 and 7 respectfully above, in further view of Kahook (US 2017/0119521).
Referring to claims 4-5 and 9-10, Brady teaches that the inside portion of the toroid portion can contain a self-sealing valve that can receive a filling mechanism from the optic and receive fluid [129-131, fig. 5]). 
Brady does not specifically teach the use of a needle for filling. However, it is noted that the claims are directed to a device and not the use of the device, i.e. how it is  filled. Brady has the capability to be filled via an inside filling nozzle.  
However, Kahook et al. discloses a modular intraocular lens with a base (ring) and an intraocular lens configured to insert into the base. Kahook et al. discloses the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to substitute the use of a needle to fill the toroid structure of Brady as taught by Feusi as a needle is a well-known means by which to fill a toroid. 

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brady, as applied to claim 2 above, in further view Feusi (WO 2016/185017).
Referring to claim 18, Brady does not specifically describe a v-shape receiving section. 
However, Feusi also teaches an IOL and the use of a toroid section wherein the toroid section can be v-shaped (translation [0041] #16). Feusi also teaches that any other rectangular or other polygonal cross section can be utilized to hold an optic as well.
Therefore, it would have been obvious to one skill in the art before the effective filing date of the invention to utilize any number of shapes to retain an optic as taught by Feusi. The simple substitution of one shape for another to obtain predictable results is not patentable.  See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007); MPEP 2143 B.


Claim 1-3, 6-8, 11-12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feusi (WO 2016/185017) in view of Whitsett (US 2010/0204790).
Referring to claims 1, 7, 12 and 18-19, Feusi discloses an intraocular lens haptic comprising: a toroid portion having an outer diameter and an inner diameter and an interior volume, wherein the interior volume of the toroid portion is configured to be filled with a fluid; and a receiving feature on the inner surface of the toroid portion for receiving an intraocular lens that can be v-shaped or any other polygonal cross section (c-shaped)(claim 18-19; translation section 0041). 
Whitsett teaches a ring in the same field of endeavor with a receiving feature (27, 42) that extends from an inner surface of the toroid portion for receiving an intraocular lens optic (paragraph 37).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to extend the receiving section from the body in Feusi as taught by Whitsett as both are known ways in which a toroid structure can be modified to receive an optic. 
Referring to claims 2 and 8, as modified in claim 1 and 7 above, Feusi discloses a receiving feature.  
Whitsett teaches a receiving feature with wherein the receiving feature comprises a first portion and a second portion extending from the inner surface of the toroid portion and forming is formed as a groove on at least a portion of the inner surface of the toroid portion radius, the groove corresponding in size to a circumferential diameter of the intraocular lens optic (Fig. 7A-7B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the shape of the receiving structure to extend from the inner surface, as it would only require routine skill in the art to modify the shape of the receiving feature as an alternative structure for securing the lens to the haptic. 
Referring to claim 3, as modified in claim 2, above, Feusi discloses wherein the groove extends circumferentially around the inner diameter (Fig. 4).
Referring to claims 6 and 11, as modified in claim 1 Feusi discloses wherein the outer diameter of the toroid portion is configured to circumferentially fit an equator of a capsular bag when the interior volume is filled with the fluid (Fig. 3 and page 1 of the translation).
Referring to claim 18, Feusi discloses wherein the groove comprises a V-shaped groove (see page 2 of the translation).
Referring to claim 20, Feusi discloses wherein the receiving feature comprises a compressible element (a fluid filled silicone material is compressible).

Claims 4-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feusi (WO 2016/185017) in view of Whitsett (US 2010/0204790) and further in view of Kahook (US 2017/0119521).
Referring to claims 4-5 and 9-10 Modified Feusi discloses the material of the ring can be silicone. Feusi lacks a detailed description of wherein the receiving feature is configured for penetration by a needle to enable the interior volume to be filled with the 
Kahook et al. discloses a modular intraocular lens with a base (ring) and an intraocular lens configured to insert into the base. Kahook et al. discloses the solid material base and lens can be made hollow and inflated in the eye (molded silicone) wherein the needle may pierce the wall of the base and self-seal after removal (paragraph 46) for the purpose of allowing the size of the incision to be smaller.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the ring of Feusi to be configured for penetration by a needed and the receiving feature to be self-sealing as taught in Kahook et al. in order to allow for a smaller incision in the eye. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,966,927.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774                                                                                                                                                                                                        2/25/21